ALLOWANCE

Examiner Comment
	Note that the amendments below are the same as the amendments per the 07/27/2021 Notice of Allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 07/13/2021.

Claim 23 has been cancelled.
Claims 14, 17, 19-22, 25, 27-28 and 31-33 have been amended to:
New claims 34-35 have been added.

14.	(Currently Amended) An intake manifold for an internal combustion engine, the intake manifold comprising:
	a first piece; and
	a second piece joined to the first piece by a single joint, wherein
	the first piece comprises a protrusion extending in a first direction toward the second piece, and a first width of the protrusion at a first joint portion of the single joint is greater than a second width of the protrusion at a second joint portion of the single joint,

	the first joint portion is closer to a fuel system component of the internal combustion engine than the second joint portion when the intake manifold is coupled to the internal combustion engine, and
	the first piece includes a fastening portion fastened to the internal combustion engine and the second piece is joined to the first piece at a location opposite to the internal combustion engine

17.	(Currently Amended) An internal combustion engine comprising:
	a fuel system component for injecting fuel into at least one cylinder of the internal combustion engine; and
	an intake manifold adjacent 
	a first piece; and
	a second piece joined to the first piece by a first joint, wherein
the first piece comprises a protrusion extending in a first direction toward the second piece, and a first width of the protrusion at a first joint portion of the single first joint is greater than a second width of the protrusion at a second joint portion of the single first joint,

the first joint portion is closer
the first piece includes a fastening portion fastened to the internal combustion engine, the fastening portion is integral with the first piece as a single component, and the first piece is located between the internal combustion engine and an entirety of the second piece.

19.	(Currently Amended) The internal combustion engine according to claim 17, wherein the intake manifold further comprises a third piece joined to the first piece at a single second joint, wherein the first piece is located between the third piece and the second piece.

20.	(Currently Amended) The internal combustion engine according to claim 19, wherein the intake manifold further comprises a fourth piece joined to the second piece at a single third joint, wherein the second piece is located between the first piece and the fourth piece.

21.	(Currently Amended) The internal combustion engine according to claim 17, wherein each of the first piece and the second piece comprise plastic.

first joint is a welded joint.

25.	(Currently Amended) An internal combustion engine comprising:
	a fuel system component for injecting fuel into at least one cylinder of the internal combustion engine; and
	an intake manifold adjacent 
	a first piece;
	a second piece joined to the first piece by a single first joint;
	a third piece joined to the first piece by a single second joint; and
	a fourth piece joined to the second piece by a single third joint, wherein
the first piece comprises a protrusion extending in a first direction toward the second piece, and a first width of the protrusion at a first joint portion of the single first joint is greater than a second width of the protrusion at a second joint portion of the single first joint,

the first joint portion is closer
the first piece includes a fastening portion fastened to the internal combustion engine and the second piece is joined to the first piece at a location opposite to the part 

27.	(Currently Amended) The internal combustion engine according to claim 17, wherein the first width of the protrusion is measured in a second direction that is perpendicular to the first direction, and the second width of the protrusion is measured in a third direction that is perpendicular to the first direction 

28.	(Currently Amended) The internal combustion engine according to claim 25, wherein the first width of the protrusion is measured in a second direction that is perpendicular to the first direction, and the second width of the protrusion is measured in a third direction that is perpendicular to the first direction 

31.	(Currently Amended) The internal combustion engine according to claim 17, further comprising a third piece joined to the first piece by a single second joint, wherein an entirety of the third piece is separated from the fastening portion by a part 

32.	(Currently Amended) The intake manifold according to claim 14, further comprising a third piece joined to the first piece by a single second joint, wherein an entirety of the third piece is separated from the fastening portion by a part 

33.	(Currently Amended) The intake manifold according to claim 14, wherein the first width of the protrusion is measured in a second direction that is perpendicular to the first direction, and the second width of the protrusion is measured in a third direction that is perpendicular to the first direction.

34.	(New) The internal combustion engine according to claim 25, wherein a strength of the second joint portion is less than a strength of the first joint portion.

35.	(New) The internal combustion engine according to claim 25, wherein each of the first piece and the second piece comprise plastic.

Reasons for Allowance
Claims 14-15, 17-22 and 24-35 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach wherein the first piece comprises a protrusion extending in a first direction toward the second piece, and a first width of the protrusion at a first joint portion of the single joint is greater than a second width of the protrusion at a second joint portion of the single joint in combination with the other claim limitations.
The closest prior art of record teaches a variety of comparable plastic/composite/resin intake manifolds of which entail various different techniques for joining the distinct manifold pieces of said intake manifolds to one another via vibration and/or friction welding. While corresponding protrusions of various sizes and shapes are well-known for enabling two distinct manifold pieces to be joined to one another, the prior art of record fails to teach an intake manifold comprising a protrusion that is defined by the claimed widths at the respective joint portions of the single joint where the two distinct manifold pieces are joined to one another.
As such, the claimed intake manifold may be regarded as both novel and inventive, such that the claimed intake manifold enables a different strength and/or physical integrity profile in terms of how said intake manifold is configured to react to external forces that are (or may be) applied to said intake manifold [e.g., the greater width of the protrusion at the first joint portion of the single first joint results in a greater strength of the first joint portion as compared to that of the second joint portion].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747    

/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747